Title: To Thomas Jefferson from Robert Aitken, 22 May 1793
From: Aitken, Robert
To: Jefferson, Thomas



Sir
Philada. 22d. May 1793

The inclosed piece for the Philosophical Transactions, ordered to be printed end of Vol. 3—It has been unfortunately gnawed by mice. As you are acquainted with the performance—perhaps you will do me the kindness to Supply Some defects in the reading—I cannot, with propriety make it out as it now stands. I am Sir Your Most Obedt. & humble Servant

Robt. Aitken


NB I will Send for it to morrow.

